Citation Nr: 1205739	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hepatitis C.

2.  Entitlement to helpless child benefits on behalf of the Veteran's dependent J.S., on the basis of permanent incapacity for self-support before he attained the age of 18.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) to schedule a hearing at the RO before a Veterans Law Judge of the Board.  The Veteran did not report for his scheduled hearing in July 2010, and the case has been returned to the Board. 

Documents forwarded from the Veteran's representative under cover letter dated in December 2011, appear to raise a number of service connection claims, and a medical reimbursement claim.  These matters are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Board received evidence from the Veteran pertinent to his claim for increased rating for hepatitis C in the form of a statement from his wife and a letter from the Veteran's treating VA physician.  This evidence has not been evaluated by the RO, and the Veteran did not include a waiver of RO consideration.  Therefore, a remand is required so that the RO may evaluate the new evidence and issue a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2011).

In addition, the Veteran's representative has argued that the most recent VA examination addressing hepatitis C, conducted in August 2007, did not address the questions of whether it required dietary restriction or resulted in daily fatigue, malaise, or incapacitating episodes.  The Veteran also contends that his disability has worsened since the August 2007 examination, and as recent medical evidence indicates that the Veteran currently may have cirrhosis of the liver, it should be clarified whether symptoms associated with that diagnosis are considered linked to the service connected hepatitis C.  

Lastly, the most recent VA treatment records of the Veteran in the claims folder are dated in June 2008; updated records are necessary to properly evaluate his claim.

Regarding helpless child benefits, the RO denied the Veteran's claim in April 2010.  The Veteran's submitted a written notice of disagreement as to this issue in May 2010.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29 , unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative.  38 C.F.R. § 19.26.  As of this date, the Veteran has not been issued a statement of the case on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records of the Veteran dated since June 2008 and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination to evaluate the severity of his hepatitis C.  The examiner should review the entire claims file, including private and VA treatment records.  Based on the examination and review of the record, the examiner should specifically address the following :

a.  Whether the Veteran suffers from fatigue, malaise, or anorexia due to hepatitis C which requires dietary restrictions or continuous medication; 

b.  Whether hepatitis causes incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician).  If so, list the symptoms associated with the incapacitating episode(s), as well as the frequency of the incapacitating episodes during a 12 month period; 

c.  Whether there is associated weight loss, and if so how much; 

d.  Whether there is any hepatomegaly.

e.  Identify all indications of malnutrition; and

f.  Discuss what effect, if any, the Veteran's symptoms have on his employability.  

In answering these questions, the examiner should indicate whether cirrhosis of the liver is present, if it is related to hepatitis C, and what symptoms are associated with cirrhosis.  

A complete rationale should be provided for any opinion expressed.  

3.  Issue a Statement of the Case (SOC) specifically regarding the issue of entitlement to helpless child benefits on behalf of the Veteran's dependent J.S., on the basis of permanent incapacity for self-support before he attained the age of 18.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue. Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

4.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue of the evaluation of the Veteran's hepatitis C.  If the claim remains denied, the RO should issue a supplemental statement of the case addressing all evidence added to the record since the January 2010 supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


